In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-0962V
                                        UNPUBLISHED


    SHARON SIRKIS,                                          Chief Special Master Corcoran

                        Petitioner,                         Filed: November 15, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Tetanus Diphtheria
                                                            acellular Pertussis (Tdap) Vaccine;
                       Respondent.                          Shoulder Injury Related to Vaccine
                                                            Administration (SIRVA)


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Ronalda Elnetta Kosh, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On August 3, 2020, Sharon Sirkis filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of a Tetanus-Diphtheria-acellular Pertussis (“Tdap”)
vaccine administered to her right shoulder on November 24, 2018. Petition at 1. Petitioner
further alleges that her injury lasted for more than six months. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

      On November 15, 2021, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)

1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Report at 1. Specifically, Respondent states that “petitioner has satisfied the criteria for
SIRVA set forth in the Vaccine Injury Table and the Qualifications and Aids to
Interpretation, which afford petitioner the presumption of causation because petitioner
had no history of pain, inflammation, or dysfunction in her right shoulder; her pain
occurred within 48 hours of receipt of an intramuscular vaccination; her pain and reduced
range of motion were limited to the shoulder in which the vaccine was administered; and
no other condition or abnormality was identified to explain her symptoms. 42 C.F.R. §
100.3(a), (c)(10).” Id. at 4-5. Respondent further agrees that “the statutory six month
sequela requirement has been satisfied.” Id. at 5.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2